Exhibit 10.1
 


FIRST AMENDMENT TO THE
HERSHEY COMPANY DEFERRED COMPENSATION PLAN


WHEREAS, The Hershey Company (the “Company”) currently maintains The Hershey
Company Deferred Compensation Plan (the “Plan”);


WHEREAS, the Board of Directors of the Company (the "Board") has delegated to
the Employee Benefits Committee of the Company (the "Committee") the power and
authority to amend the Plan (1) to make non-substantive technical corrections,
or (2) in any other manner, to the extent the amendment(s) do not materially
affect the Company's liability and expense for the year;


WHEREAS, the Committee now considers it desirable to amend the Plan to make
certain non-substantive technical corrections and other minor changes to
effectuate the desired administration of the Plan;


WHEREAS, the Committee has determined that the desired amendment is within the
Committee's amendment authority; and


WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.


NOW, THEREFORE, BE IT RESOLVED that, by virtue and in exercise of the power
reserved to the Compensation and Executive Organization Committee of the Board
by Section 8.1 of the Plan, and pursuant to the authority delegated to the
Committee by the Board, the Plan is hereby amended, effective January 1, 2007,
as follows:


1.
Section 1.24 of the Plan is amended to read as follows:



"Participant" means an employee of the Company who meets the eligibility
criteria for participation in this Plan established by the Plan Administrator
from time to time.


2.
Section 5.1.b. of the Plan is amended to read as follows:



Distributions shall be made or commence (in the case of installment payments)
within ninety (90) days following the occurrence of a distributable event set
forth under Section 5.2.a. or 5.2.b.  In the event a Participant has elected to
receive annual installment payments, payments after the initial installment
shall be made as soon as administratively practicable during the first calendar
quarter of each calendar year after the year in which the prior installment
payment was made.



 
 

--------------------------------------------------------------------------------

 

3.
Section 5.2.a. is amended to read as follows:



As of a specified date or time.






IN WITNESS WHEREOF, the Committee has caused this amendment to be executed this
20th day of March, 2007.







 
EMPLOYEE BENEFITS COMMITTEE OF THE
HERSHEY COMPANY
 
 
 
By:     /s/ Marcella K. Arline                              
Marcella K. Arline
Senior Vice President, Chief People Officer
Chair, Employee Benefits Committee

 




 
 

--------------------------------------------------------------------------------

 
